Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
	The examiner does not find the arguments filed on October 11, 2022 to be fully persuasive.  It is noted the claim language of independent claim 1, as opposed to dependent claims 23-25, under its broadest interpretation, does not require both of the alternative guide contours 38, 40.  With this interpretation, only one of the guide contours and respective tip would be needed to satisfy the claim constraint of a symmetry axis running though the tip.   Accordingly, the symmetry axis can be placed seemingly anywhere in the prior art, as the axis isn’t defined relative to other structure.  
	United States Patent Application Publication No. 2003/0118437 A1 (Takami et al. hereinafter), a new reference, is being cited and applied to clearly illustrate the impeller blade and contour details which is not clearly illustrated in Radermacher et al.

	Applicant also attempts to distinguish the claimed invention over Radermacher et al. by arguing the abutment of the beads in the axial direction, whereas Radermacher et al. is not explicitly drawn to axial abutment between the impeller and the housing.  The examiner has carefully reviewed the prior art, Applicant’s disclosure and found the argument not persuasive.  For example, Applicant’s abutment must be incidental because the impeller must rotate relative to the housing.  Additionally, Applicant relies on drainage in at least FIG. 7 which requires a clearance or non-abutment portion.  This structure is similar to that shown in Radermacher et al.  For instance, Radermacher et al. shows no axial clearance between the impeller and the housing.  Further Radermacher et al., like Applicant, necessarily requires a clearance in order of the impeller to rotate relative to the housing.  

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 1 is objected to because of the following informalities:  In amended claim 1, Applicant has introduced “a respective cavity” without a corresponding disclosure term.  The examiner recommends Applicant use consistent terms to avoid confusion.  Here, the examiner recommends Applicant change the instances of “cavity” to “conveyor cell”.  See for instance claim 2 which appears to first define the conveyor cell.  Appropriate correction is required.
	Claim 1 is further object to for reciting “the first symmetry axis (22)” without first defining the axis with respect to anything.  As appreciated, an axis is arbitrary until associated with constraints or a definite orientation.  The symmetry axis is presumed to be distinct from the rotation axis (4). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 9-11, 14-15, 17-19, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over World Intellectual Property Organization International Publication No. WO 2017/009065 A1 (Radermacher et al. hereinafter) in view of United States Patent Application Publication No. 2003/0118437 A1 (Takami et al. hereinafter).

	For claim 1, Radermacher et al. teach a side channel compressor comprising: a housing 3 having an upper part  and a lower part (see FIG. 1-3); a compressor chamber which is situated in the housing and which has a least one encircling side channel 6; a compressor wheel 2 which is situated in the housing 3 and which is disposed so as to be rotatable about a rotation axis (note FIG. 2), wherein the compressor wheel on a circumference thereof has blades 5 which are disposed in the region of the compressor chamber (FIG. 3), and a gas inlet opening and a gas outlet opening which are in each case configured on the housing and which by way of the compressor chamber, are fluidically connected to one another (see at least FIG. 1), wherein the compressor wheel 3 on the circumference thereof has an encircling outer delimitation ring 7 which runs about the compressor wheel so as to be rotationally symmetrical to the rotation axis, wherein at least two blades each define a respective cavity .
Radermacher et al. further teaches an inner delimitation ring 8. 
Radermacher et al. teach in the FIG. 7, 9, 10 and 11 species, the outer delimitation ring 7 having an outside encircling annular bead 14.
	And further, Radermacher et al. teach the outer bead 14 in the FIG. 7, 9, 10 and 11 species bears against the housing upper or lower portion. From the translation:
“Due to the manufacturing inaccuracies, in particular in the region of the radial wall 10 and / or the opposite wall 12 of the housing 3 and in the region of the inner and outer peripheral walls 7, 8 of the impeller 2, the column 11 and 13 with, for example. 0.5 to 0, 7 mm are relatively large dimensions. By attaching sealing strip 14 in the sealing gaps is a reduction of the gap width to eg. 0.2 to 0.4 mm possible, the material of the sealing strip 14 - possibly only partially over the circumference - in contact with the impeller 2 and is abraded with the associated housing without this high frictional forces are generated.” [emphasis added]

Radermacher et al. may not teach the first and second guide contours converging at a tip and the tips being aligned with a symmetry axis.  

For claim 1, Takami et al. teach a side channel compressor having a housing 1 wherein the housing has an upper part 9 and a lower part 15, a compressor chamber which is situated in the housing and which has at least one encircling side channel 20, 21, a compressor wheel 16 which is situated in the housing and which is disposed so as to be rotatable about a rotation axis, wherein the compressor wheel on a circumference thereof has blades 16b which are disposed in the region of the compressor chamber, a gas inlet 22 and a gas outlet 24 which are in each case configured on the housing and which by way of the compressor chamber are fluidically connected to one another.  Takami et al. further teach  the two blades 16b defining a cavity 16a, and in the FIG. 6 species, wherein each of the at least two blades 16b define a guide contour 16g/16h and 16k/16m, which in cross section converges so as to form a tip extending into the cavity (see FIG. 6 and paragraphs 0065-0067.  The middle plane 16s contains the tips [0062, 0066].
Because Radermacher et al. do not clearly describe the blade geometry, but Takami et al. is a side-channel compressor which does in fact disclose the geometry of the blades, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of Radermacher et al. which are not fully described by the teaching of Takami et al., for the purpose of providing a side-channel compressor with blades of a known geometry.  Providing the known blades of Takami et al. with the similar pump of Radermacher et al. would have a reasonable expectation of success since each of the inventions are side-channel pumps.  

For claim 2, Radermacher et al. teach in a region of the compressor chamber between in each case two neighboring blades 5 configured in each case one conveyor cell which in a radial manner to the rotation axis is outwardly delimited by the outer delimitation ring 7, and inwardly is delimited by the encircling inner delimitation ring 8 of the compressor wheel, wherein the conveyer cell in the direction of the rotation axis has at least one opening (see FIG. 3).
For claim 3, Radermacher et al. teach the opening  is configured on a side of the conveyer cell of the compressor wheel that faces the at least one side channel 6 of the housing (see at least FIG. 3). 
	
For claim 5, Takami et al. teach the at least two blades 16b have in each case a symmetrical V-shaped contour (see FIG. 4), wherein the symmetrical V-shaped contour between two openings runs in the direction of the rotation axis and wherein the opened side of the symmetrical V-shaped contour is directed in a rotational direction (F) of the compressor wheel.  
As stated above, because Radermacher et al. do not clearly describe the blade geometry, but Takami et al. is a side-channel compressor which does in fact disclose the geometry of the blades, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of Radermacher et al. which are not fully described by the teaching of Takami et al., for the purpose of providing a side-channel compressor with blades of a known geometry.  Providing the known blades of Takami et al. with the similar pump of Radermacher et al. would have a reasonable expectation of success since each of the inventions are side-channel pumps.  

For claim 9, Radermacher et al. teach in the FIG. 7 species, the inner delimitation ring 8 having an inside encircling annular bead 14.
And further for claim 10,  Radermacher et al. teach the inner bead 14 in the FIG. 7 species bears against the housing upper or lower portion axially. See FIG. 7.  
For claim 11, Radermacher et al. teach an at least partially encapsulated separation chamber 11 is configured on a side of the outer delimitation ring 7 that faces away from the rotation axis.  See FIG. 6-11.
 	For claim 14, Radermacher et al. teach in the FIG. 7 species, a partially encapsulated region 13 configured on a side of the inner delimitation ring 8.    
 	For claim 15, Radermacher et al. teach the gas inlet opening and the gas outlet opening are fluidically connected to one another by way of the at least one side channel 6.  
	For claim 17, Radermacher et al. teach the outer delimitation ring 7 has at least one outside encircling annular bead 14 which tuns so as to be radial to the rotation axis, and wherein the outside annular bead 14 runs on a side of the outer delimitation ring 7 that faces away from the rotation axis (see FIG. 7 species).
For claim 18, Radermacher et al. teach in the FIG. 7 species, the inner delimitation ring 8 having an inside encircling annular bead 14 which runs so as to be radial to the rotation axis and which runs on a side of the inner delimitation ring 8 that faces the axis of rotation.
	For claim 19, Radermacher et al. tach an at least partially encapsulated separation chamber 11 is configured on a side of the outer delimitation ring 7 that faces away from the rotation axis, wherein the separation chamber 11 is situated in a radial manner to the rotation axis, between the outer delimitation ring 7 and the housing upper part and/or the housing lower part (see housing 3 in FIG. 6-11).
	For claim 21, Radermacher et al. teach in the FIG. 7 species, a partially encapsulated region 13 configured on a side of the inner delimitation ring 8, wherein the at least one encapsulated region is situated between the at least one inside annular bead 14 and the housing upper part and/or the housing lower part (see FIG. 7).
	For claim 22, a product claim, the gas is not a structural limitation of the claim.  Rather, the type of gas is merely the intention in which the invention is applied.  Until Applicant can prove the prior art used to reject claim 1 cannot operate by pumping hydrogen, the limitation is not a patentably limiting feature of the device.  
	For claims 23-25, the combination of Radermacher et al. in view of Takami et al. as explained above, fully discloses each of the different permutations of the different guide contours and the symmetry axis.  
	For claims 26-27, Radermacher et al. teach the annular beads 14 having a narrow side 16 on the axially outer side is approximate to the surface of the impeller in with the blades align.  In other words, the side surface of the annular bead 14 abuts the housing.  The drawings of Radermacher et al.  do not suggest any axial clearance between the impeller and the housing at the location of the rings 7, 8.  Accordingly, the preponderance of evidence suggests similar to the abradable function of the beads 14 between the impeller and the housing in the radial direction, necessarily likewise occur between the impeller and the housing in the axial direction.  To argue otherwise, Applicant would need to prove there is an axial gap necessarily present  in the axial direction between the impeller and the housing under all conditions.  Additionally, it is noted, that Applicant’s invention requires at least a partial clearance in order to provide for relative motion between the impeller and the housing, and also to allow for drainage as specifically shown in FIG. 7.  
	For claim 28, Radermacher et al. teach from the translation portion cited below the abutment of the bead 14 with the housing.
By attaching sealing strip 14 in the sealing gaps is a reduction of the gap width to eg. 0.2 to 0.4 mm possible, the material of the sealing strip 14 - possibly only partially over the circumference - in contact with the impeller 2 and is abraded with the associated housing without this high frictional forces are generated.” [emphasis added]

	Finally, for claim 29, and as explained with respect to claims 26-27 above, incidental contact between the impeller and housing is taught by Radermacher et al. in each of the axial and radial directions.  Applicant similarly has areas of non-abutment in order to permit relative rotation of the impeller, as well as to allow for drainage as specifically shown in FIG. 7.  

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radermacher et al. in view of Takami et al. as applied to claim 5 above, and further in view of United States Patent No. 6,439,833 (Pickelman et al. hereinafter).
Radermacher et al. in view of Takami et al. may not teach a chamfer on the rear side of the blades. However, this particular feature is well-known in the side-channel pump art. 
Pickelman et al. clearly show in FIG. 12 a side-channel pump with V-shaped blades and a chamfer 63a, b on the rear sides that face away from the rotating direction, and also face the openings  for the purpose of reducing the formation of eddies (FIG. 6) in the cavities.
Because the combination of Radermacher et al. in view of Takami et al. teach V-shaped blades for a side-channel pump, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the V-shaped blades of Radermacher et al. in view of Takami et al. to have chamfers thereon, as taught by Pickelman et al. for the purpose of improving the performance of the pump by minimizing flow losses associated with the blade geometry.


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 196 15 323 A1 (Schmidt hereinafter) teaches a side-channel compressor having at least two blades 6 defining a cavity 13, and wherein each of the at least two blades define a guide contour, which in cross section converges so as to form a tip extending into the cavity. As shown in the annotated FIG. 1 below, an axis of symmetry clearly passes through the cavity of the two blades 6 and passes through the tips defined by the first guide contour and second guide contour.

    PNG
    media_image1.png
    476
    307
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799